10/13/2020

                                                L-
            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0485



                                       DA 20-0485                         FILED
 DAVID RAFES/BAIRSTOW,
                                                                          OCT 1 3 2020
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of Montana
              Plaintiffs and Appellants,

       v.                                                           ORDER

 ANDY BUTTS,

              Defendant and Appellee.



       Representing himself, David Rafes has filed a verified Petition for an Out-of-Time
Appeal because he improperly filed a timely Notice of Appeal in the District Court. Rafes
explains that he sent his Notice of Appeal via email to both the Clerk of District Court and
to the Clerk ofthe Supreme Court on September 4, 2020. When he called the Clerk of this
Court's office on September 28, he learned that he could not file an appeal by email. He
includes attachments.
       We amend the caption to conform with the attached final judgment. M. R. App. P.
2(4). We observe that Rafes includes a company's name, Bairstow, LTD., as he has in
other appeals. See Rafes v. Rate et al., No. DA 19-0681 and Rafes and Bairstow, LTD. v.
McMillan et al., No. DA 20-0226. We caution Rafes that as a non-attorney, he cannot
appear or attempt to appear as a legal representative for others, such as a corporate entity
or company. This would be an unauthorized practice oflaw. Section 37-61-201, MCA.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "Mil the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[1"
      Rafes appeals an August 28,2020 Decision and Order Granting Defendant's Motion
for Summary Judgment, issued in the Sixth Judicial District Court, Park County. Rafes
attempted a timely appeal of this decision albeit via an incorrect method. On review of
Rafes's petition and attachrnents, we conclude that his appeal should proceed. Therefore,
      IT IS ORDERED that Rafes's Petition for an Out-of-Time Appeal is GRANTED
and that Rafes shall prepare, serve, and file a Notice of Appeal on or before Thursday,
November 12, 2020. Failure to do so will result in dismissal ofthis appeal.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to David Rafes along with a copy ofthis Court's Civil Appellate Handbook.
      DATED this t3day of October, 2020.



                                                             Chief Justice